Case 2:19-mj-O0003-PMW Document1 Filed 01/03/19 Page 1of5

Mh &
JOHN W. HUBER, United States Attorney (#7226) Oleg U9
MICHAEL KENNEDY, Assistant United States Attorney (#8759 many

Attorneys for the United States of America

111 South Main Street, Suite 1800 « Salt Lake City, Utah 84111
Telephone: (801).524-5682 ¢ Facsimile: (801) 524-3399
email: michael.kennedy@usdo}j.gov

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA, Case No. 2:9 mj3 Priv

Plaintiff, CRIMINAL COMPLAINT
VS. VIO: 49 U.S.C. § 46504
BRIAN D. REGAN, INTERFERENCE WITH A
_ FLIGHT CREW
Defendant.

Chief Magistrate Judge Paul Warner

 

 

Before a United States Magistrate Judge for the District of Utah, appeared

the undersigned, who on oath deposes and says:
COUNT 1

On or about January 2, 2019, in the Central Division of the District of Utah

and elsewhere,

BRIAN D. REGAN,

 
‘Case 2:19-mj-00003-PMW Document1 Filed 01/03/19 Page 2 of 5

the Defendant herein, in the special aircraft jurisdiction of the United States as
defined in 49 U.S.C. § 46501(2), did assault and intimidate flight attendants and
crew members of an aircraft, thereby interfering with the performance of the duties
of the flight attendants and crew members and lessening the ability of the flight
attendants and crew members to perform those duties, all in violation of and

punishable under 49 U.S.C. § 46504.

ok ok

Complainant states that this complaint is based on information obtained
through investigation consisting of the following:

I, Allen J. Christensen, being first duly sworn, depose and say:

1. Iam a sergeant with the Salt Lake City Police Department, currently
assigned as a TFO with the FBI’s Joint Terrorism Task Force. My present
assignment includes the investigation of offenses occurring at the Salt Lake
International Airport and in the Special Aircraft Jurisdiction of the United States.

2. In the overnight hours of January 2-3, 2019, Jetblue Flight 916 that
departed San Francisco Airport enroute to New York City was diverted into Salt
Lake City International Airport due to a disorderly passenger. It was reported that a
passenger by the name of BRIAN D. REGAN had become unruly during the flight

after taking Ambien and consuming alcohol. Passengers reported that REGAN was
2

 
- Case 2:19-mj-00003-PMW Document1 Filed 01/03/19 Page 3 of 5

"banging on the tv screen" and wouldn't stay seated when asked to do so, He was
reported as using profanity loud enough for others to hear.

3. Flight attendants attempted to calm REGAN down and REGAN
physically grabbed the face of one of the female flight attendants, K.B., and called
her and another flight attendant "fucking idiots" for refusing to serve him more
alcohol when he asked for it. K.B. stated that she had to ask for passenger’s
assistance "for backup". K.B. wrote in a statement that REGAN "showed
aggression when we cut him off from alcohol." He was eventually restrained by
other passengers deemed "able bodied passengers" or ABP's at the request of flight
attendants.

4. A passenger E.R. reported that he was called to assist in defusing the
situation. He wrote in a statement that the passenger (REGAN) was "obviously
drunk/high on something of that sort". His statement continued stating "he didn't
follow rules inside the plane and kept touching, walking around and talking to
everyone.”

5. Another flight attendant, M.T., wrote in a statement that REGAN had
advised her that he had taken an Ambien. At one point they had decided that they
were not going to serve him additional alcohol due to his behavior and when he

came back up to the front galley to ask for additional alcohol, "he started raising

3

 
Case 2:19-mj-00003-PMW Document1 Filed 01/03/19 Page 4 of 5

his voice." The statement continued by stating "we repeatedly told him to sit down
and he refused."

6. After the flight landed in Salt Lake City, the Salt Lake City Police
Department met the flight at the gate. REGAN exited the plane and it was noted in
the police report that REGAN was "staggering as he slowly approached us."
REGAN “appeared confused as he attempted to walk up the jetway towards the
concourse." The officers attempted to help REGAN into a wheelchair prior to
interviewing him, but as they attempted to help him, he became aggressive towards
the officers. The report states "When Officer Anaya placed his hand on Brian's
back in an attempt to direct him towards the seat Brian quickly turned around in an
aggressive manner and with both of his fists clenched he confronted Officer
Anaya." The officers attempted to physically restrain REGAN but REGAN
"physically resisted." REGAN was assisted to the ground, where he continued to
resist arrest, but was subdued. He obtained a laceration on his head.

7. After the handcuffs were applied, REGAN would not stand or walk on
his own to the patrol vehicle so he was carried to the vehicle by assisting officers.
At the vehicle, REGAN refused to get into the vehicle and was eventually assisted
into the vehicle by officers. As one of the officers attempted to apply the seatbelt

for REGAN's safety, REGAN spit into the face and eye of the officer.

4

 
Case 2:19-mj-0O0003-PMW Document1 Filed 01/03/19 Page 5of5

8. Due to the continued disorderly actions of REGAN while in Salt Lake
City, he was booked into the Salt Lake County Jail on state and local charges by

the Salt Lake City Police Department.

 

 

 
  

ASECEN J. CHRISTENSEN
ask Force Officer
Federal Bureau of Investigation

r
SUBSCRIBED AND SWORN TO BEFORE ME this 3 day of
January, 2019.

- . PAUL M. WARNER
| 1. Chief United States Magistrate Judge

'APPROVED:

“") OJOHN W. HUBER
UNITED STATES ATTORNEY

   

 

MICHAEL KENNEDY
‘Assistant United States Attorney

 
